 


109 HRES 980 EH: Expressing condolences to the families, friends, and loved ones of the victims of the crash of Comair Flight 5191, and for other purposes.
U.S. House of Representatives
2006-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 980 
In the House of Representatives, U. S.,

September 6, 2006
 
RESOLUTION 
Expressing condolences to the families, friends, and loved ones of the victims of the crash of Comair Flight 5191, and for other purposes. 
 
 
Whereas the people of Kentucky, including the citizens of the 6th Congressional District, have experienced a terrible tragedy with the loss of 49 lives in the crash of Comair Flight 5191 at Blue Grass Airport in Lexington, Kentucky, on August 27, 2006; 
Whereas many of the victims of the crash were residents of Kentucky, particularly of the small, close-knit town of Lexington and other surrounding communities; and 
Whereas Federal, State, and local officials have cooperated not only at the crash site but throughout Kentucky and the Nation to respond to the emergency, investigate the accident, and provide assistance to families devastated by the loss of loved ones: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses condolences to the families, friends, and loved ones of the victims of the crash of Comair Flight 5191;  
(2)honors the victims of the crash: Rebecca Adams, Christina Anderson, Lyle Anderson, Arnold Andrews, Anne Marie Bailey, Bobbie Benton, Jesse Clark Benton, Carole Bizzack, George Brunacini, Brian Byrd, Jeffrey Clay, Homer Combs, Diane Combs, Fenton Dawson, Thomas Fahey, Mike Finley, Clarence Wayne “C.W.” Fortney II, Wade Bartley “Bart” Frederick, Hollie Gilbert, Erik Harris, Kelly Heyer, Jonathan Hooker, Scarlett Parsley Hooker, Priscilla Johnson, Tetsuya Kono, Nahoko Kono, Charles Lykins, Dan Mallory, Steve McElravy, Lynda McKee, Bobby Meaux, Leslie Morris II, Kaye Craig Morris, Cecile Moscoe, Judy Ann Rains, Michael Ryan, Mary Jane Silas, Pat Smith, Tim Snoddy, Marcie Thomason, Greg Threet, Randy Towles, Larry Turner, Victoria Washington, Jeff Williams, Paige Winters, Bryan Woodward, JoAnn Wright, and Betty Young; 
(3)expresses sympathies to the people of Lexington, the entire Commonwealth of Kentucky, and the Nation who grieve for the victims; 
(4)commends the heroic actions of the rescue workers at the crash site who retrieved copilot James M. Polehinke from the wreckage; and 
(5)commends the Federal, State, and local officials and the volunteers who worked together to respond to the tragedy with courage, determination, and skill.  
 
Karen L. HaasClerk.
